      Case 4:18-cv-04257 Document 8 Filed on 12/07/18 in TXSD Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

THALIA HUYNH                                         §
AND DALENA BUSTOS                                    §      CIVIL ACTION NO. 18-04257
                                                     §
VS.                                                  §
                                                     §
WAL-MART STORES TEXAS, LLC                           §

                DEFENDANT’S PARTIAL 12(b)(6) MOTION TO DISMISS

TO THE HONORABLE UNITED STATES DISTRICT COURT:

       Defendant WAL-MART STORES TEXAS, LLC (“Wal-Mart”) files this Partial 12(b)(6)

Motion to Dismiss for Failure to State a Claim. For the reasons set forth here, Plaintiffs’ lawsuit

fails to state viable claims for relief under four of their alleged causes of action: (1) malicious

prosecution; (2) intentional infliction of emotional distress; (3) negligence per se; and (4)

violations of the Texas Deceptive Trade Practices Act (“DTPA”). Finally, Plaintiffs fail to state

any viable claim permitting recovery of attorney fees. Thus, Wal-Mart asks the Court to dismiss

these four causes of action and the claim for attorney fee damages.

                                          I.
                                 FACTUAL BACKGROUND

       1.      On June 21, 2017, Plaintiffs Thalia Huynh and Dalena Bustos (collectively

“Plaintiffs”) claim they were wrongfully detained and assaulted while in a Wal-Mart store, and

that they were subsequently charged with resisting arrest in connection with their arrest by the

Houston Police Department. See Pl.’s First Am. Pet. [Ex. A] at ¶¶ 6–12.

                                          II.
                                 APPLICABLE STANDARDS

       2.      The pleading standard “demands more than an unadorned, the defendant-

unlawfully-harmed-me accusation.” Ashcroft v. Iqbal, 129 S.Ct. 1937, 1949 (2009) (interpreting
      Case 4:18-cv-04257 Document 8 Filed on 12/07/18 in TXSD Page 2 of 7




the Supreme Court’s earlier ruling in Bell Atlantic Corp. v. Twombly, 550 U.S. 544 (2007)). To

survive a motion to dismiss, “a complaint must contain sufficient factual matter, accepted as true,

to ‘state a claim to relief that is plausible on its face.’” Id. (citing Twombly, 550 U.S. at 570). A

claim has facial plausibility when the plaintiff “pleads factual content that allows the court to

draw the reasonable inference that the defendant is liable for the misconduct alleged.” Iqbal, at

1949. A complaint does not suffice “if it tenders ‘naked assertion[s]’ devoid of ‘further factual

enhancement.’” Id. (citing Twombly, 550 U.S. at 577). “Threadbare recitals of the elements of a

cause of action, supported by mere conclusory statements, do not suffice….” Iqbal, at 1949

       3.      When evaluating whether a plaintiff can establish a claim, district courts apply the

substantive law of the forum state. Hughes v. Tobacco Institute, Inc., 278 F.3d 417, 421 (5th Cir.

2001) (citing Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78 (1938)). “And the court is ‘bound to

apply the law as interpreted by the state’s highest court.’” Hughes, 278 F.3d at 421 (citing Texas

Dep’t of Hous. & Cmty. Affairs v. Verex Assurance, Inc., 68 F.3d 922, 928 (5th Cir. 1995)

(quoting Ladue v. Chevron U.S.A., Inc., 920 F.2d 272, 274 (5th Cir. 1991)).

                                              III.
                                    12(b)(6) CHALLENGES

A.     Plaintiffs were criminally charged with resisting arrest in connection with their
       conduct toward Houston Police Department officers; Plaintiffs do not plead any
       facts to state a viable claim that Wal-Mart initiated or procured those prosecutions.

       4.      Plaintiffs allege that they were ultimately charged with resisting arrest. See Ex. A

at ¶ 11. Based on Plaintiffs’ allegations, their charges were based on Plaintiffs resisting their

arrest by the Houston Police Department. See id. at ¶¶ 9–10.

       5.      Claims for malicious prosecution require a plaintiff to establish that the defendant

initiated or procured the alleged criminal prosecution. See Kroger Tex. L.P. v. Suberu, 216

S.W.3d 788, 792 n.3 (Tex. 2006). Plaintiffs plead no facts to allege how or in what manner Wal-



                                                                                           Page 2 of 7
       Case 4:18-cv-04257 Document 8 Filed on 12/07/18 in TXSD Page 3 of 7




Mart initiated or procured criminal prosecutions against Plaintiffs for resisting arrest by the

Houston Police Department. See Ex. A at ¶¶ 6–12, 15–16. The section of Plaintiffs’ lawsuit

related to malicious prosecution only contains a recitation of the elements for that cause of

action, with the words “Defendant” and “Plaintiffs” inserted; no facts are ever pleaded or alleged

to support this claim. Plaintiffs’ lawsuit completely fails to state a viable claim on which relief

can be granted against Wal-Mart for malicious prosecution.

B.      Plaintiffs do not have an independent claim under Texas law for intentional
        infliction of emotional distress.

        6.      In their lawsuit, Plaintiffs assert a cause of action for intentional infliction of

emotional distress (“IIED”). However, claims for IIED are “gap filler” claims; the cause of

action is only available when there is no other cause of action that would provide a remedy for

the severe emotional distress allegedly caused by the defendant’s conduct. See Hoffmann-La

Roche Inc. v. Zeltwanger, 144 S.W.3d 438, 447–48 (Tex. 2004); Standard Fruit and Veg. Co. v.

Johnson, 985 S.W.2d 62, 67–68 (1998); see also Creditwatch, Inc. v. Jackson, 157 S.W.3d 814,

816 (Tex. 2005) (in which the Texas Supreme Court held that IIED was “never intended to

supplant or duplicate existing statutory or common-law remedies,” because the availability of

those torts “leaves no gap to fill”).

        7.      Here, Plaintiffs have asserted a variety of causes of action that would provide

relief for mental anguish damages, such as false imprisonment, malicious prosecution, assault,

and negligence. See Ex. A at 3–5. Because those causes of action enable Plaintiffs to recovery

mental anguish and emotional distress damages, there is no gap to fill with an IIED claim. See,

e.g., Conley v. Driver, 175 S.W.3d 882, 887 n. 4 (Tex. App.–Texarkana 2005, pet. denied)

(intentional infliction of emotional distress “cannot be used as an alternative to some other, more




                                                                                         Page 3 of 7
       Case 4:18-cv-04257 Document 8 Filed on 12/07/18 in TXSD Page 4 of 7




conventional tort [that] fits the facts but might be subject to some structural impediment”). Thus,

Plaintiffs have failed to state a viable claim for IIED.

C.      Plaintiffs do not allege the existence of any applicable statute that would permit a
        claim for negligence per se.

        8.      Negligence per se is a separate and distinct cause of action, wholly apart from

claims of general negligence. A negligence per se claim is only applicable and appropriate when

a defendant, without excuse, violates a statute for which tort liability may be imposed 1, and when

the plaintiff or his injury is of the class or type that the statute was designed to protect or prevent.

Nixon v. Mr. Prop. Mgmt., 690 S.W.2d 546, 549 (Tex. 1985).

        9.      Plaintiffs’ lawsuit fails to state a viable negligence per se claim because Plaintiffs

do not allege that Defendant violated an applicable statute. See Ex. A at ¶¶ 23–24. In addition to

not alleging a statutory violation, Plaintiffs identify no statutes applicable to this incident, pleads

no facts related to statutes, protected classes, or intended injury prevention. See id. Their lawsuit

is even less than a threadbare recitation of legal elements, since Plaintiffs do not even attempt to

plead the legal elements for that cause of action. Instead, Plaintiffs’ lawsuit operates on nothing

more than a mistaken belief that by including the words “negligence per se,” Plaintiffs have

properly pleaded this cause of action and alleged a viable claim for relief. Plaintiffs are incorrect;

their lawsuit sets forth no claim for relief upon which negligence per se relief may be granted.

     D. Plaintiffs may not abuse the DTPA by improperly pleading it in a tort case

        10.     Plaintiffs have also asserted a claim pursuant to the Texas DTPA. See Ex. A at 6.

However, Plaintiffs are not entitled to assert a DTPA claim for a standard personal injury case.

Section 17.49(e) of the DTPA explains that “except as specifically provided by Subsections (b)

1
 In order to foreclose a potential argument by Plaintiffs, the Court should take note that Texas courts
have held that the DTPA “facially does not establish an applicable standard of care for imposing liability
based on negligence per se.” See Boales v. Brighton Builders, Inc., 29 S.W.3d 159, 166 (Tex. App.—
Houston [14th Dist.] 2000, pet. denied).


                                                                                               Page 4 of 7
      Case 4:18-cv-04257 Document 8 Filed on 12/07/18 in TXSD Page 5 of 7




and (h), Section 17.50, nothing in this subchapter shall apply to a cause of action for bodily

injury or death or for the infliction of mental anguish.” Tex. Bus. & Com. Code § 17.49(e).

Texas appellate courts have repeatedly admonished that the DTPA does not provide relief for

personal injury claims. See Last v. Quail Valley Country Club, L.P., No. 01-08-00759-CV, 2010

WL 1253782, at *7 (Tex. App.—Houston [1st Dist.] Mar. 25, 2010) (holding that the Texas

Legislature intended most personal injury claims to fall outside the the DTPA); DiGangi v. 24

Hour Fitness USA, Inc., No. 05-04-01119-CV, 2005 WL 1367945, at *2 (Tex. App.—Dallas

June 10, 2005) (holding that personal injury claims are generally barred by the DTPA).

       11.     For example, in Last, the plaintiff bought a ticket to ride a mechanical bull and,

during one of his rides, sustained personal injuries after he fell from the bull, and filed suit for

negligence and DTPA violations. See No. 01-08-00759-CV, 2010 WL 1253782, at *1–2. The

court explained that the plaintiff’s claim was a standard personal injury claim even though the

plaintiff had made a purchase and, in discussing the DTPA, wrote:

       The Legislature has expressed its intent that the DTPA does not provide a cause
       of action for personal injury claims. When the DTPA was revised in 1995, the
       revisions represented ‘a sweeping measure to remove most personal injury claims
       from the purview of the DTPA.’ The 74th Legislature opted to exclude claims for
       bodily injury and death as part of the effort to restore the DTPA to be chiefly a
       means of relief for individual or small business consumers who have been taken
       advantage of by unscrupulous individuals or businesses. The DTPA had become
       an avenue for far too many lawsuits relating to a variety of claims outside of the
       consumer-business relationship, including personal injury litigation.

01-08-00759-CV, 2010 WL 1253782, at *7 (internal citations omitted).

       12.     Here, it is obvious that Plaintiffs are bringing a standard personal injury-type tort

case. They claim they were improperly detained and assaulted while leaving a Wal-Mart store.

See Ex. A at ¶¶ 6–12. The DTPA section of Plaintiffs’ lawsuit only contains a recitation of

elements for that cause of action, with the words “Defendant” and “Plaintiffs” inserted; they




                                                                                          Page 5 of 7
       Case 4:18-cv-04257 Document 8 Filed on 12/07/18 in TXSD Page 6 of 7




have not pleaded any applicable factual or legal basis that would place this case within the

purview of the Texas DTPA. See Ex. A at ¶¶ 27–28. As such, Plaintiffs’ lawsuit completely fails

to state a viable claim on which relief can be granted against Wal-Mart for DTPA violations.

E.      Plaintiff is not entitled to recover attorney fees in a personal injury case.

        13.     Plaintiffs seek to recover attorney fees as part of their lawsuit. See Ex. A at ¶¶ 35–

36. However, as a matter of law, attorney fees are not recoverable in Texas for personal injury

claims. See Holland v. Wal-Mart Stores, 1 S.W.3d 91, 95 (Tex. 1999) (attorney fees are

recoverable pursuant to statute or a contract between the parties). Plaintiffs do not plead the

existence of a contract that would allow them to recover attorney fees. Nor do they plead the

existence of a statute that authorizes them to seek and recover attorney fees outside of the DTPA

which, as established earlier, is not a valid claim. Furthermore, Plaintiffs have not pleaded any

viable claims that survive this motion and that permit them to recover attorney fees.

Consequently, Plaintiffs have failed to state a claim that would permit attorney fee recovery and,

therefore, the Court should dismiss Plaintiffs’ claim for recovery of attorney fees.

                                          IV.
                                 CONCLUSION AND PRAYER

        14.     For the reasons stated herein, Plaintiffs lawsuit fails to state viable claims on

which relief can be granted for malicious prosecution, intentional infliction of emotional distress,

negligence per se, violations of the Texas Deceptive Trade Practices Act, and for attorney fee

damages. As such, the Court should grant Wal-Mart’s partial 12(b)(6) Motion to Dismiss in its

entirety and should dismiss those challenged claims and the challenge attorney fee damages

pleading in their entirety.

                                     [Signature on Next Page]




                                                                                            Page 6 of 7
      Case 4:18-cv-04257 Document 8 Filed on 12/07/18 in TXSD Page 7 of 7




                                                   Respectfully submitted,

                                                   BUSH & RAMIREZ, PLLC

                                                     __
                                                   John A. Ramirez
                                                   State Bar No. 00798450
                                                   Federal ID No. 21280
                                                   Neal A. Hoffman
                                                   State Bar No. 24069936
                                                   Federal ID No. 1048603
                                                   5615 Kirby Drive, Suite 900
                                                   Houston, Texas 77005
                                                   Telephone: (713) 626-1555
                                                   Facsimile: (713) 622-8077
                                                   jramirez.atty@bushramirez.com
                                                   nhoffman@bushramirez.com

                                                   ATTORNEYS FOR DEFENDANT,
                                                   WAL-MART STORES TEXAS, LLC


                               CERTIFICATE OF SERVICE

       I hereby certify that a copy of the foregoing instrument has been sent to all interested
counsel of record in accordance with the FEDERAL RULES OF CIVIL PROCEDURE on this 7th day of
December 2018.

              Husein Hadi
              The Hadi Law Firm
              7100 Regency Square Blvd., #140
              Houston, Texas 77036

                                                          _________
                                                   John A. Ramirez / Neal A. Hoffman




                                                                                     Page 7 of 7
